

EXHIBIT 10.1
 
FORM OF
SUBSCRIPTION AGREEMENT


Universal Gold Mining Corp. (f/k/a Federal Sports & Entertainment, Inc.)
c/o Gottbetter & Partners LLP
488 Madison Avenue, 12th Floor
New York, New York  10022


This Subscription Agreement (this “Agreement”) has been executed by the
subscriber set forth on the signature page attached hereto (the “Subscriber”) in
connection with the private placement offering (the “Offering”) of a minimum of
23,000,000 units and a maximum of 30,000,000 units of securities (the “PPO
Units”), plus up to an additional 5,000,000 PPO Units to cover over-allotments,
issued by Universal Gold Mining Corp., a Nevada Corporation formerly known as
“Federal Sports & Entertainment, Inc.” (the “Company”), at a purchase price of
$0.10 per PPO Unit.  Each PPO Unit consists of one share of the Company’s common
stock, par value $0.001 per share (“Common Stock”).  This subscription is being
submitted to you in accordance with and subject to the terms and conditions
described in this Agreement and the term sheet of the Company attached hereto as
Exhibit A (the “Term Sheet”), relating to the Offering.
 
The PPO Units being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities
Act”).  The Offering is being made on a “best efforts” basis to “accredited
investors,” as defined in Regulation D under the Securities Act, and non-“U.S.
persons,” as defined in Regulation S under the Securities Act.  The Company
reserves the right, in its sole discretion and for any reason, to reject any
Subscriber’s subscription in whole or in part, or to allot less than the number
of PPO Units subscribed for.
 
The undersigned Subscriber acknowledges receipt of a copy of the Registration
Rights Agreement, substantially in the form of Exhibit B hereto (the
“Registration Rights Agreement”).
 
The closing of the Offering (the “Closing;” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall be at the offices of
Gottbetter & Partners, LLP, at 488 Madison Avenue, New York, New York 10022 (or
such other place as is mutually agreed to by the Company).  The Company may
conduct an initial closing for the sale of the PPO Units once the minimum
offering amount has been subscribed for.  Thereafter, the Company may consummate
multiple closings for the sale of the PPO Units until the termination of the
Offering.  The Offering shall continue until the termination of the
Offering.  The Offering shall continue until May 10, 2010, which date may be
extended until June 15, 2010 by the Company.
 
1.            Subscription.  The undersigned Subscriber hereby subscribes to
purchase the number of PPO Units set forth on the signature page attached
hereto, at an aggregate price as set forth on such signature page (the “Purchase
Price”), subject to the terms and conditions of this Agreement and on the basis
of the representations, warranties, covenants and agreements contained herein.

 
 

--------------------------------------------------------------------------------

 
 
2.            Subscription Procedure.  To complete a subscription for the PPO
Units, the Subscriber must fully comply with the subscription procedure provided
in this Section on or before the Closing Date.
 
a.           Transaction Documents.  On or before the Closing Date, the
Subscriber shall review, complete and execute the Omnibus Signature Page to this
Agreement, the Anti-Money Laundering Form following the Omnibus Signature Page
and the Investor Certification, attached hereto as Appendix A (collectively, the
“Transaction Documents”), and deliver the Transaction Documents to the Company’s
attorneys, Gottbetter & Partners, LLP (“G&P”), at the address listed on the
instruction sheet below.  Executed documents may be delivered to G&P by
facsimile or electronic mail (e-mail), if the Subscriber delivers the original
copies of the documents to G&P as soon as practicable thereafter.
 
b.           Purchase Price.  Simultaneously with the delivery of the
Transaction Documents to G&P as provided herein, and in any event on or prior to
the Closing Date, the Subscriber shall deliver to G&P, in its capacity as escrow
agent (the “Escrow Agent”), the full Purchase Price by check or by wire transfer
of immediately available funds pursuant to the instructions set forth under the
caption “How to subscribe for PPO Units in the private offering of Universal
Gold Mining Corp.:” below.
 
c.           Company Discretion.  The Subscriber understands and agrees that the
Company in its sole discretion reserves the right to accept or reject this or
any other subscription for PPO Units, in whole or in part.  The Company shall
have no obligation hereunder until the Company shall execute and deliver to the
Subscriber an executed copy of this Agreement.  If this subscription is rejected
in whole, or the offering of PPO Units is terminated, all funds received from
the Subscriber will be returned without interest or offset, and this Agreement
shall thereafter be of no further force or effect.  If this subscription is
rejected in part, the funds for the rejected portion of this subscription will
be returned without interest or offset, and this Agreement will continue in full
force and effect to the extent this subscription was accepted.
 
d.           No Trading.  The Subscriber represents and warrants to the Company
that neither the Subscriber nor any of its affiliates has directly or indirectly
traded any securities of the Company, including without limitation, making any
short sales or engaging in any hedging transaction with respect to such
securities (collectively, “Prohibited Transactions”), since becoming aware of
the Offering.  Furthermore, Subscriber shall not engage in any Prohibited
Transactions through the final Closing Date.
 
3.            Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Subscriber the following:
 
a.           Organization and Qualification.  The Company is a corporation duly
organized and validly existing under the laws of the State of Nevada.  The
Company has all requisite power and authority to carry on its business as
currently conducted, other than such failures that would not reasonably be
expected to have a material adverse effect on the Company’s business, properties
or financial condition (a “Material Adverse Effect”).  The Company is duly
qualified to transact business in each jurisdiction in which the failure to be
so qualified would reasonably be expected to have a Material Adverse Effect.

 
2

--------------------------------------------------------------------------------

 
 
b.           Authorization.  As of the Closing, all action on the part of the
Company, its board of directors, officers and existing stockholders necessary
for the authorization, execution and delivery of this Agreement and the
Registration Rights Agreement and the performance of all obligations of the
Company to be performed on or prior to Closing hereunder and thereunder shall
have been taken, and this Agreement and the Registration Rights Agreement,
assuming due execution by the parties hereto and thereto, will constitute valid
and legally binding obligations of the Company, enforceable in accordance with
their respective terms, subject to: (i) judicial principles limiting the
availability of specific performance, injunctive relief, and other equitable
remedies and (ii) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect generally relating to or affecting
creditors’ rights.


c.           Valid Issuance of the Common Stock.  The shares of Common Stock
included in the PPO Units, when issued, sold and delivered in accordance with
the terms of this Agreement for the consideration expressed herein, shall be
duly and validly issued and will be free of restrictions on transfer directly or
indirectly created by the Company other than restrictions on transfer under this
Agreement and the Registration Rights Agreement and under applicable federal and
state securities laws.


d.           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the offer, sale or issuance of the
PPO Units, except for the following: (i) the filing of such notices as may be
required under the Securities Act and (ii) the compliance with any applicable
state securities laws, which compliance will have occurred within the
appropriate time periods therefor.


e.           Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the best of the Company’s knowledge, threatened
before any court, administrative agency or other governmental body against the
Company which question the validity of this Agreement or the Registration Rights
Agreement or the right of the Company to enter into either of them, or to
consummate the transactions contemplated hereby or thereby, or which would
reasonably be expected to have a Material Adverse Effect.  The Company is not a
party or subject to, and none of its assets is bound by, the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality which would reasonably be expected to have a Material Adverse
Effect.


f.            Compliance with Other Instruments.  The Company is not in
violation or default of any provision of its Articles of Incorporation, as in
effect immediately prior to the Closing, except for such failures as would not
reasonably be expected to have a Material Adverse Effect. The Company is not in
violation or default of any provision of any material instrument, mortgage, deed
of trust, loan, contract, commitment, judgment, decree, order or obligation to
which it is a party or by which it or any of its properties or assets are bound
which would reasonably be expected to have a Material Adverse Effect.  To the
best of its knowledge, the Company is not in violation or default of any
provision of any federal, state or local statute, rule or governmental
regulation which would reasonably be expected to have a Material Adverse
Effect.  The execution, delivery and performance of and compliance with this
Agreement and the Registration Rights Agreement and the issuance and sale of the
PPO Units, will not result in any such violation, be in conflict with or
constitute, with or without the passage of time or giving of notice, a default
under any such provision, require any consent or waiver under any such provision
(other than any consents or waivers that have been obtained), or result in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company pursuant to any such provision.

 
3

--------------------------------------------------------------------------------

 


g.           Certain Registration Matters.  Assuming the accuracy of the
Subscriber’s representations and warranties set forth in this Agreement and the
Transaction Documents, and the representations and warranties made by all other
purchasers of PPO Units in the Offering, no registration under the Securities
Act is required for the offer and sale of the PPO Units by the Company to the
Subscriber hereunder.


h.           No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the PPO Units by any form of
general solicitation or general advertising (within the meaning of Regulation
D).


4.            Representations and Warranties of the Subscriber.  The Subscriber
represents and warrants to the Company the following:
 
a.           The Subscriber, its advisers, if any, and designated
representatives, if any, have the knowledge and experience in financial and
business matters necessary to evaluate the merits and risks of its prospective
investment in the Company, and have carefully reviewed and understand the risks
of, and other considerations relating to, the purchase of PPO Units and the tax
consequences of the investment, and have the ability to bear the economic risks
of the investment.
 
b.           The Subscriber is acquiring the PPO Units for investment for its
own account and not with the view to, or for resale in connection with, any
distribution thereof.  The Subscriber understands and acknowledges that the
shares of Common Stock included in the PPO Units (the “Securities”) have not
been registered under the Securities Act or any state securities laws, by reason
of a specific exemption from the registration provisions of the Securities Act
and applicable state securities laws, which depends upon, among other things,
the bona fide nature of the investment intent as expressed herein.  The
Subscriber further represents that it does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to any third person with respect to any of the Securities.  The
Subscriber understands and acknowledges that the offering of the PPO Units
pursuant to this Agreement will not be registered under the Securities Act nor
under the state securities laws on the ground that the sale provided for in this
Agreement and the issuance of securities hereunder is exempt from the
registration requirements of the Securities Act and any applicable state
securities laws.
 
c.           The Subscriber understands that an active public market for the
Company’s Common Stock does not now exist and that there may never be an active
public market for the shares of Common Stock sold in the Offering.  The
Subscriber further acknowledges that the Company has not yet filed “Form 10
Information” (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and Subscriber acknowledges that the Company is, in
fact, presently a shell company.

 
4

--------------------------------------------------------------------------------

 
 
d.           The Subscriber, its advisers, if any, and designated
representatives, if any, have received and reviewed information about the
Company and have had an opportunity to discuss the Company’s business,
management and financial affairs with its management.  The Subscriber
understands that such discussions, as well as any written information provided
by the Company, were intended to describe the aspects of the Company’s business
and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Agreement, the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company.  Some of such information may include projections as to
the future performance of the Company, which projections may not be realized,
may be based on assumptions which may not be correct and may be subject to
numerous factors beyond the Company’s control.  Additionally, the Subscriber
understands and represents that he is purchasing the PPO Units notwithstanding
the fact that the Company may disclose in the future certain material
information the Subscriber has not received, including financial statements for
recently acquired or to be acquired businesses.
 
e.           As of the Closing, all action on the part of Subscriber, and its
officers, directors and partners, if applicable, necessary for the
authorization, execution and delivery of this Agreement and the Registration
Rights Agreement and the performance of all obligations of the Subscriber
hereunder and thereunder shall have been taken, and this Agreement and the
Registration Rights Agreement, assuming due execution by the parties hereto and
thereto, constitute valid and legally binding obligations of the Subscriber,
enforceable in accordance with their respective terms, subject to: (i) judicial
principles limiting the availability of specific performance, injunctive relief,
and other equitable remedies and (ii) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect generally relating
to or affecting creditors’ rights.
 
f.           The Subscriber either (i) is an “accredited investor” as defined in
Rule 501 of Regulation D as promulgated by the Securities and Exchange
Commission under the Securities Act or (ii) is not a “U.S. Person” as defined in
Regulation S as promulgated by the Securities and Exchange Commission under the
Securities Act, and, in each case, shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.
 
g.           The Subscriber, if a non-U.S. Person, agrees that it is acquiring
the Securities in an offshore transaction pursuant to Regulation S and hereby
represents to the Company as follows:
 
(i)           The Subscriber is outside the United States when receiving and
executing this Subscription Agreement;

 
5

--------------------------------------------------------------------------------

 

(ii)          The Subscriber has not acquired the Securities as a result of, and
will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of the Securities which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of the Securities; provided, however, that the Subscriber may
sell or otherwise dispose of the Securities pursuant to registration of the
Securities under the Securities Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;
 
(iii)         The Subscriber understands and agrees that offers and sales of any
of the Securities prior to the expiration of a period of one year after the date
of transfer of the Securities under this Subscription Agreement (the
“Distribution Compliance Period”), shall only be made in compliance with the
safe harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the Securities Act or an exemption therefrom, and that all offers
and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the Securities Act or an
exemption therefrom, and in each case only in accordance with all applicable
securities laws;
 
(iv)         The Subscriber understands and agrees not to engage in any hedging
transactions involving the Securities prior to the end of the Distribution
Compliance Period unless such transactions are in compliance with the Securities
Act; and
 
(v)          The Subscriber hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Subscription
Agreement, including: (a) the legal requirements within its jurisdiction for the
purchase of the Securities; (b) any foreign exchange restrictions applicable to
such purchase; (c) any governmental or other consents that may need to be
obtained; and (d) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of the
Securities. Such Subscriber’s subscription and payment for, and its continued
beneficial ownership of the Securities, will not violate any applicable
securities or other laws of the Subscriber’s jurisdiction.
 
h.           Subscriber represents that neither it nor, to its knowledge, any
person or entity controlling, controlled by or under common control with it, nor
any person having a beneficial interest in it, nor any person on whose behalf
the Subscriber is acting: (i) is a person listed in the Annex to Executive Order
No. 13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Subscriber”). The Subscriber agrees to provide the Company, promptly upon
request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules and orders. The Subscriber consents
to the disclosure to U.S. regulators and law enforcement authorities by the
Company and its affiliates and agents of such information about the Subscriber
as the Company reasonably deems necessary or appropriate to comply with
applicable U.S. antimony laundering, anti-terrorist and asset control laws,
regulations, rules and orders. If the Subscriber is a financial institution that
is subject to the USA Patriot Act, the Subscriber represents that it has met all
of its obligations under the USA Patriot Act. The Subscriber acknowledges that
if, following its investment in the Company, the Company reasonably believes
that the Subscriber is a Prohibited Subscriber or is otherwise engaged in
suspicious activity or refuses to promptly provide information that the Company
requests, the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require the Subscriber to transfer the
Securities.  The Subscriber further acknowledges that the Subscriber will have
no claim against the Company or any of its affiliates or agents for any form of
damages as a result of any of the foregoing actions.

 
6

--------------------------------------------------------------------------------

 
 
i.           The Subscriber or its duly authorized representative realizes that
because of the inherently speculative nature of businesses of the kind conducted
and contemplated by the Company, the Company’s financial results may be expected
to fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company.
 
j.           The Subscriber has adequate means of providing for its current and
anticipated financial needs and contingencies, is able to bear the economic risk
for an indefinite period of time and has no need for liquidity of the investment
in the Securities and could afford complete loss of such investment.
 
k.           The Subscriber is not subscribing for Securities as a result of or
subsequent to any advertisement, article, notice or other communication,
published in any newspaper, magazine or similar media or broadcast over
television, radio, or the internet, or presented at any seminar or meeting, or
any solicitation of a subscription by a person not previously known to the
Subscriber in connection with investments in securities generally.
 
l.           All of the information that the Subscriber has heretofore furnished
or which is set forth herein is correct and complete as of the date of this
Agreement, and, if there should be any material change in such information prior
to the admission of the undersigned to the Company, the Subscriber will
immediately furnish revised or corrected information to the Company.
 
5.            Transfer Restrictions.  The Subscriber acknowledges and agrees as
follows:
 
a.           The Securities have not been registered for sale under the
Securities Act, in reliance on the private offering exemption in Section 4(2)
thereof; the Company does not intend to register the Securities under the
Securities Act at any time in the future, except to the extent required by the
Registration Rights Agreement.
 
b.           The Subscriber understands that the certificates representing the
Securities, until such time as they have been registered under the Securities
Act, shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):

 
7

--------------------------------------------------------------------------------

 


For U.S. Persons:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAWS.


For Non-U.S. Persons:
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.
 
The legend(s) set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (a) such Securities are sold pursuant to a registration statement
under the Securities Act, or (b) such holder delivers to the Company an opinion
of counsel, reasonably acceptable to the Company, that a disposition of the
Securities is being made pursuant to an exemption from such registration and
that the Securities, after such transfer, shall no longer be “restricted
securities” within the meaning of Rule 144.
 
c.           The Company was, until recently, a “shell company” as defined in
Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  Pursuant to Rule 144(i), securities issued by a current or former shell
company (that is, the Securities) that otherwise meet the holding period and
other requirements of Rule 144 nevertheless cannot be sold in reliance on Rule
144 until one year after the Company (a) is no longer a shell company; and (b)
has filed current “Form 10 information“ (as defined in Rule 144(i)) with the SEC
reflecting that it is no longer a shell company, and provided that at the time
of a proposed sale pursuant to Rule 144, the Company is subject to the reporting
requirements of section 13 or 15(d) of the Exchange Act and has filed all
reports and other materials required to be filed by section 13 or 15(d) of the
Exchange Act, as applicable, during the preceding 12 months (or for such shorter
period that the issuer was required to file such reports and materials), other
than Form 8-K reports.  As a result, the restrictive legends on certificates for
the Securities cannot be removed except in connection with an actual sale
meeting the foregoing requirements or pursuant to an effective registration
statement.

 
8

--------------------------------------------------------------------------------

 
 
d.           No governmental agency has passed upon the Securities or made any
finding or determination as to the wisdom of any investments therein.
 
e.           There are substantial restrictions on the transferability of the
Securities, and if the Company decides to issue certificates representing the
Securities, restrictive legends will be placed on any such certificates.


6.            Indemnification.  The Subscriber agrees to indemnify and hold
harmless the Company, any placement agents for the Offering, and their
respective officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Subscriber of any
covenant or agreement made by the Subscriber herein or in any other document
delivered in connection with this Agreement.
 
7.            Irrevocability; Binding Effect.  The Subscriber hereby
acknowledges and agrees that the subscription hereunder is irrevocable by the
Subscriber, except as required by applicable law, and that this Agreement shall
survive the death or disability of the Subscriber and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.  If the Subscriber is
more than one person, the obligations of the Subscriber hereunder shall be joint
and several and the agreements, representations, warranties and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives and permitted assigns.


8.            Modification.  This Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.
 
9.            Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Subscriber, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished to the
other in writing in accordance with the provisions of this Section 10).  Any
notice or other communication given by certified mail shall be deemed given at
the time of certification thereof, except for a notice changing a party’s
address which shall be deemed given at the time of receipt thereof.

 
9

--------------------------------------------------------------------------------

 


10.          Assignability.  This Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Subscriber and
the transfer or assignment of the Securities shall be made only in accordance
with all applicable laws.
 
11.          Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.


12.          Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:


(a)           Arbitration is final and binding on the parties.


(b)           The parties are waiving their right to seek remedies in court,
including the right to a jury trial.


(c)           Pre-arbitration discovery is generally more limited and different
from court proceedings.


(d)           The arbitrator’s award is not required to include factual findings
or legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.


(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.


(f)           All controversies which may arise between the parties concerning
this Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority in New York City, New
York.  Judgment on any award of any such arbitration may be entered in the
Supreme Court of the State of New York or in any other court having jurisdiction
of the person or persons against whom such award is rendered.  Any notice of
such arbitration or for the confirmation of any award in any arbitration shall
be sufficient if given in accordance with the provisions of this Agreement.  The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them.


13.          Blue Sky Qualification.  The purchase of Securities under this
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Securities from applicable federal and state securities
laws.  The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction and, should qualification be necessary, the
Company shall be released from any and all obligations to maintain its offer,
and may rescind any sale contracted, in the jurisdiction.

 
10

--------------------------------------------------------------------------------

 


14.          Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.


15.          Confidentiality.  The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about the Company or may
acquire in the future, not otherwise properly in the public domain, including,
without limitation, the Memorandum, was received in confidence.  The Subscriber
agrees not to divulge, communicate or disclose, except as may be required by law
or for the performance of this Agreement, or use to the detriment of the Company
or for the benefit of any other person, or misuse in any way, any confidential
information of the Company, including any scientific, technical, trade or
business secrets of the Company and any scientific, technical, trade or business
materials that are treated by the Company as confidential or proprietary,
including, but not limited to, internal personnel and financial information of
the Company or its affiliates, information regarding oil and gas properties, the
manner and methods of conducting the business of the Company or its affiliates
and confidential information obtained by or given to the Company about or
belonging to third parties.  The Subscriber understands that the Company may
rely on his agreement of confidentiality to comply with the exemptive provisions
of Regulation FD under the Securities Act of 1933 as set forth in Rule
100(a)(b)(2)(ii) of Regulation FD.  In addition, the Subscriber acknowledges
that he is aware that the United States securities laws generally prohibit any
person who is in possession of material nonpublic information about a public
company such as the Company from purchasing or selling securities of such
company.


16.          Miscellaneous.


(a)           This Agreement, together with the Registration Rights Agreement
constitute the entire agreement between the Subscriber and the Company with
respect to the Offering and supersede all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document executed by the party entitled to
the benefits of such terms or provisions.


(b)           The representations and warranties of the Company and the
Subscriber made in this Agreement shall survive the execution and delivery
hereof and delivery of the PPO Units.


(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby, whether or not the transactions contemplated hereby are
consummated.


(d)           This Agreement may be executed in one or more original or
facsimile counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument.


(e)           Each provision of this Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.

 
11

--------------------------------------------------------------------------------

 


(f)            Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Agreement as set forth in the text.
 
(g)           The Subscriber understands and acknowledges that there may be
multiple Closings for the Offering.


(h)           The Subscriber hereby agrees to furnish the Company such other
information as the Company may request prior to the Closing with respect to its
subscription hereunder.
 
17.           Omnibus Signature Page.  This Agreement is intended to be read and
construed in conjunction with the Registration Rights Agreement pertaining to
the issuance by the Company of the Securities to subscribers in the
Offering.  Accordingly, pursuant to the terms and conditions of this Agreement
and such related agreements, it is hereby agreed that the execution by the
Subscriber of this Agreement, in the place set forth herein, shall constitute
agreement to be bound by the terms and conditions hereof and the terms and
conditions of the Registration Rights Agreement as a “Purchaser” thereunder,
with the same effect as if each of such separate but related agreement were
separately signed.
 
18.           Public Disclosure.  Neither the Subscriber nor any officer,
manager, director, member, partner, stockholder, employee, affiliate, affiliated
person or entity of the Subscriber shall make or issue any press releases or
otherwise make any public statements or make any disclosures to any third person
or entity with respect to the transactions contemplated herein and will not make
or issue any press releases or otherwise make any public statements of any
nature whatsoever with respect to the Company without the Company’s express
prior approval.  The Company has the right to withhold such approval in its sole
discretion.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
12

--------------------------------------------------------------------------------

 

How to subscribe for Shares in the private offering of
Universal Gold Mining Corp.:


1.
Date and Fill in the number of PPO Units being purchased and Complete and Sign
the Omnibus Signature Page.



2.
Initial the Investor Certification page.



3.
Fax or email all forms and then send all signed original documents to:



Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Facsimile Number:  (212) 400-6901
Telephone Number:  (212) 400-6900
Attn:
E-mail Address:


4.
If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the number of PPO Units you are offering to
purchase should be made payable to the order of “Gottbetter & Partners, LLP,
Escrow Agent for UNIVERSAL GOLD MINING CORP.” and should sent to Gottbetter &
Partners, LLP, 488 Madison Avenue, 12th Floor, New York, New York 10022.



5.
If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price for the number of PPO
Units you are offering to purchase according to the following instructions:



Bank:
     
ABA Routing #:
 
SWIFT CODE:
 
Account Name:
 
Account #:
 
Reference:
 
G&P Contact:
 



Thank you for your interest,


Universal Gold Mining Corp.

 
 

--------------------------------------------------------------------------------

 

UNIVERSAL GOLD MINING CORP.
OMNIBUS SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT AND
REGISTRATION RIGHTS AGREEMENT
 
IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement
and the Registration Rights Agreement.
 
Dated:
   
, 2010
 



SUBSCRIBER (individual)
 
SUBSCRIBER (entity)
     
   
 
   
Signature
 
Name of Entity
     
   
 
   
Print Name
 
Signature
     
   
 
Print Name:
   
Signature (if Joint Tenants or Tenants in Common)
         
Title:
   
       
Address of Principal Residence:
 
Address of Executive Offices:
       
   
 
   
   
 
   
   
 
   
       
Social Security Number(s):
 
IRS Tax Identification Number:
   
 
   
     
Telephone Number:
 
Telephone Number:
   
 
   
     
Facsimile Number:
 
Facsimile Number:
   
 
   
     
E-mail Address:
 
E-mail Address:
   
 
   



   
 
X
 
$0.10
 
=
 
$
   
Number of PPO Units
     
Price per PPO Unit
     
Purchase Price


 
 

--------------------------------------------------------------------------------

 

UNIVERSAL GOLD MINING CORP.
 
IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement
with respect to ______________ PPO Units as of the ___ day of ____________,
2010.
 

 
UNIVERSAL GOLD MINING CORP.
       
By:
    
   
Name:  David Rector
   
Title:  Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 